Citation Nr: 0301777	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  02-03 614	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for post transection, 
right lateral femoral cutaneous nerve, currently evaluated as 
10 percent disabling.

(The issue of entitlement to an increased rating for chronic 
low back pain will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	AMVETS






INTRODUCTION

The veteran in this case served on active duty from September 
1972 to December 1976.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2001 
rating decision of the Reno, Nevada, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The Board is undertaking additional development of the issue 
of entitlement to an increased rating for chronic low back 
pain, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  
When the development is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 
38 C.F.R. § 20.903.)  After giving the appropriate notice and 
reviewing the veteran's and his representative's response to 
the notice, the Board will prepare a separate decision 
addressing this issue.


FINDING OF FACT

On May 13, 2002, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.  

The Board notes, parenthetically, the issue of entitlement to 
an increased rating for postoperative residuals of right 
Achilles tendonitis is not on appeal.


ORDER

The appeal of entitlement to an increased rating for post 
transection, right lateral femoral cutaneous nerve, is 
dismissed.



		
WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 



